PER CURIAM.
The appellant, Felix Smith, challenges the trial court’s denial of his dispositive motion to suppress evidence,1 as well as the imposition of certain court costs. We disagree with his suppression argument and affirm the denial of the motion to suppress. We agree, however, that the trial court erred in assessing $15 for the Hillsborough County Court Improvement Fund and $100 for the Hillsborough County Drug Fund. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). We, therefore, strike the $15 assessment to the court improvement fund, but provide that on remand the state may seek to reimpose the assessment to the drug fund in accord with any statute or ordinance supporting its existence.
Affirmed in part, reversed in part, and remanded with directions.
RYDER, A.C.J., and LAZZARA and WHATLEY, JJ., concur.

. After the denial of this motion, the appellant pled nolo contendere to possession of cocaine and was placed on probation.